Citation Nr: 0622020	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  04-40 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable rating for endochondroma of 
the right second metatarsal.

2.  Entitlement to service connection for a low back 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for shin 
splints.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1983 to November 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2004.  For reasons discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.

In July 2004, the RO notified the veteran of a denial of non-
service-connected pension benefits, on the basis that the 
veteran did not have wartime service, and he was employed.  
In his August 2004 notice of disagreement, he also stated 
that he did have wartime service, and asked VA to correct 
their records.  He stated that this was to correct his 
military service; he did not indicate that he wished to 
pursue an appeal as to this issue, and the Board notes that 
he is employed by the U.S. Postal Service.  If the veteran 
intended his statement regarding military service to be a 
notice of disagreement with the issue of entitlement to 
pension benefits, he should so notify the RO.  As to his 
statement, he identified specific periods of service, which 
stated should be considered wartime service.  Some of this 
service is before or after the verified period of military 
active duty, from October 1983 to November 1987.  As to this 
service, he should be informed that VA does not have 
verification of any other service, and on his applications 
received in April 1988 and January 2004, he said he had been 
on active duty from October 1983 to November 1987.  If he had 
additional active duty, or other military service, he should 
provide corroborating information to the RO, or sufficient 
information for VA to verify the service.  Also, he is 
informed that wartime service must be established by statute, 
or by Congressional declaration of war.  See 38 U.S.C.A. 
§ 101(11) (West 2002); 38 C.F.R. § 3.2 (2005).  




REMAND

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims on 
appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).  With respect to his increased rating claim, he 
claims the disability has worsened, but he has not been 
afforded an examination in connection with his claim, 
although the last examination was dated in June 1988.  
Therefore, he should be afforded a current examination.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 
1 Vet. App. 121 (1991).  

He also claims that his service-connected right metatarsal 
disability has expanded to include a bilateral foot 
disability, including pain in both heels.  Since he is only 
service-connected for the right second metatarsal disability, 
this is also a claim for service connection for a bilateral 
foot disability, separate from his service-connected 
disabilities.  The veteran contends that due to pain from his 
service-connected disability, the other foot disabilities 
have developed.  However, service medical records also show 
pertinent in-service treatment.  For example, in October 
1984, he complained of chronic bilateral heel pain, and in 
August 1986, he was noted to have right foot fascial strain.  
Thus, the issue must be developed on both a direct and 
secondary service connection basis.  Moreover, since the 
veteran's condition is rated under a diagnostic code that 
pertains to foot injuries, as a whole, this claim is 
inextricably intertwined with the certified issue, and must 
be decided in the first instance by the RO, before the Board 
reaches a final determination on the issue of a compensable 
rating for the right foot metatarsal disability.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  

As to the issue of service connection for a low back 
disability, the veteran contends that he has a low back 
disorder of service origin.  In support, he has submitted 
evidence from a chiropractor, dated in September 2004, which 
included diagnoses of thoracic and lumbar segmental 
dysfunction.  In addition, service medical records show that 
in February 1984, the veteran complained of low back pain of 
1-1/2 week's duration, and in September 1984, he was noted to 
have lumbar strain.  This is sufficient to trigger an 
examination to determine whether there is a nexus between the 
inservice symptoms and any current disability.  See, e.g., 
See McLendon v. Nicholson, No. 04-0185 (U.S. Vet. App. June 
5, 2006); Duenas v. Principi, 18 Vet. App. 512 (2004).  

With respect to the issue of whether new and material 
evidence to reopen the claim for service connection for shin 
splints has been received, in a recent decision, Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006), the 
Court stated that VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In such cases, the Court in Kent stated 
that the VCAA requires the Secretary to look at the bases for 
the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  As the July 2004 VCAA notification letter 
did not mention the new and material evidence requirement, 
that has not been done in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Provide all notification and 
assistance required under the VCAA as to 
the issue of service connection for a 
bilateral foot disability, on the basis 
of direct service incurrence, and as 
secondary to the service-connected 
endochondroma of the right second 
metatarsal.  [In satisfying the duty to 
assist, if the agency of original 
jurisdiction (AOJ) deems an examination 
is warranted, this examination can be 
combined with the examination requested 
in paragraph 2, below.]  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  
Thereafter, adjudicate the issue of 
service connection for a bilateral foot 
disability, on a direct and secondary 
basis, and provide notification to the 
veteran of the decision.   

2.  Schedule the veteran for a VA 
podiatry examination to determine the 
current manifestations of his service-
connected endochondroma of the right 
second metatarsal.  All symptoms due to 
or associated with this disability should 
be reported in detail.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiner.  The 
complete rationale for all opinions 
expressed should be provided.  

3.  Schedule the veteran for an 
orthopedic examination to determine 
whether he has a current chronic low back 
disability, and, is so, whether the 
disability is etiologically related to 
back pain shown in service.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examination.  It would be 
helpful if the physician would use the 
following language in his or her opinion, 
as may be appropriate:  "more likely 
than not" (meaning likelihood greater 
than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood). 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The complete 
rationale for all opinions expressed 
should be provided.  

4.  Pursuant to the Kent decision, review 
the prior denial of the claim for service 
connection for shin splints, determine 
the basis for the denial, and what 
element or elements would be required to 
establish service connection.  Notify the 
veteran of these factors, and of what 
evidence would be necessary to 
substantiate the element or elements 
found insufficient in the previous 
denial.  

5.  Thereafter, readjudicate all claims 
on appeal.  If the decision is less than 
a full grant of the benefit sought for 
any issue, furnish the veteran with a 
supplemental statement of the case, and 
provide him an opportunity to respond, 
before the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  However, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop the claims, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


